Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/03/2021 has been entered.  
	The objections to the specification and the drawings have been withdrawn in light of the response 11/03/2021.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10, Line 9 - - “quartz;” - - 
Appropriate correction is required.

Claim Interpretation
	Applicant uses the term “substantially planar” in the claims to define the upper surface of the upper edge ring.  Applicant describes that the upper surface 326 shown in Figure 3 is “substantially planar,” though there is a portion which is rounded near the edge.  Therefore, the term “substantially planar,” as it appears in the claims, is considered a single, uninterrupted surface that is more planar than not.  
 
Reasons for Allowance
Claim 1, and those depending therefrom including claims 3-9, are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of Augustino (US-9,412,555) fails to anticipate or render obvious “the upper edge ring having a central portion extending between and spacing the radially outermost portion and the radially innermost portion” and “wherein the lower edge ring is radially spaced from the first step of the stepped lower surface.”  
	The prior art of Arun (US-8,740,206) fails to anticipate or render obvious the upper edge ring (ring 104) having an upper surface “wherein the upper surface is substantially planar” and “wherein an inner surface of the upper edge ring extends at a constant diameter from the upper surface to the lower surface” as claimed.  Furthermore, Arun teaches that the ring 104 is highly 
	For these reasons, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “the upper edge ring having a central portion extending between and spacing the radially outermost portion and the radially innermost portion” and “wherein the lower edge ring is radially spaced from the first step of the stepped lower surface.”  

Claim 10, and those depending therefrom including claims 11-16, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Porschnev (US-8,900,405) and Matyushkin (US-2007/0258186) fail to anticipate or render obvious “wherein the lower edge ring is electrically conductive.”   
	Porschnev teaches a metallic internal layer, which may have conductive properties, but also discloses that the outer surface is comprised of a ceramic (“the cylindrical wall may comprise a ceramic outer surface and a metallic internal layer (not shown)”) [Porschnev; col. 5, lines 9-10].  Therefore, the ring itself is not “electrically conductive” due to the outer, ceramic layer and therefore does not anticipate “wherein the lower edge ring is electrically conductive.”  
	Since Porschnev only discloses where the outer surface of the ring (80) is ceramic [Porschnev; col. 5, lines 7-14], it would not have been obvious to one of ordinary skill in the art to modify the outer surface of ring 80 to be a metal or conductive surface.  

This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected with traverse in the reply filed on 01/05/2021. Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

The prosecution of this case is closed except for consideration of the above matters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOEL D CRANDALL/Examiner, Art Unit 3723